United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3024
                                    ___________

United States of America,                *
                                         *
              Appellee,                  * Appeal from the United States
                                         * District Court for the
         v.                              * Northern District of Iowa.
                                         *
Alonzo King,                             * [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                              Submitted: October 5, 2009
                                 Filed: October 9, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Alonzo King challenges the sentence the district
     1
court imposed after he pleaded guilty to conspiring to distribute 50 grams or more of
a mixture containing a detectable amount of crack cocaine, having been previously
convicted of a drug offense, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846,
and 851. On appeal, King’s counsel seeks permission to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
erred in sentencing King to 240 months in prison.

         1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       We conclude that the district court lacked discretion to sentence King below the
statutory minimum of 20 years in prison. See 21 U.S.C. § 841(b)(1)(A) (minimum
20-year prison sentence for qualifying drug offense if defendant has prior felony drug
conviction); United States v. Billue 576 F.3d 898, 903-04 (8th Cir. 2009) (noting that
certain recent Supreme Court decisions addressing reasonableness of sentences did not
expand district court’s authority to impose sentence below statutory minimum);
United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (when minimum
sentence required by statute is greater than minimum sentence Guidelines would
otherwise require, statute controls, and statutory minimum sets Guidelines minimum).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of
the district court, and we grant counsel’s motion to withdraw, subject to counsel
informing King about procedures for seeking rehearing or filing a petition for
certiorari.
                        ______________________________




                                         -2-